FOURTH AMENDMENT TO AMENDED AND RESTATED LEASE AGREEMENT

THIS FOURTH AMENDMENT TO AMENDED AND RESTATED LEASE AGREEMENT (this “Amendment”)
is made and entered into as of the date upon which the final signature of
Landlord and Tenant is affixed hereto (the “Amendment Effective Date”), by and
between CPT FLAGLER STATION II, LLC, a Delaware limited liability company,
successor in interest to FDG Flagler Station I, LLC, a Delaware limited
liability company (“Landlord”), and PRICESMART, INC., a Delaware corporation
(“Tenant”).

RECITALS

A. Landlord and Tenant entered into that certain Amended and Restated Lease
Agreement dated as of August 9, 2010 (the “Initial Lease”), as amended by that
certain First Amendment to Amended and Restated Lease Agreement dated as of
December 6, 2013 (the “First Amendment”), that certain Second Amendment to
Amended and Restated Lease Agreement dated as of January 22, 2014 (the “Second
Amendment”), and that certain Third Amendment to Amended and Restated Lease
Agreement dated as of September 24, 2014 (the “Third Amendment”: the Initial
Lease, as amended by the First Amendment, the Second Amendment and the Third
Amendment, is referred to herein as the “Original Lease”), pursuant to which
Tenant leases from Landlord the following space (collectively, the “Current
Premises”) consisting of (i) 200,709 rentable square feet of space, constituting
all of the rentable square footage in Building 26 (“Building 26”). which
Building 26 has an address of 10800 N.W. 100th Street, Miami, Florida 33178, and
(ii) Suites 9, 11 and 13, which are deemed to contain 161,968 rentable square
feet of space, constituting a portion of Building 27 (“Building 27”). which
Building 27 is deemed to contain 200,712 gross rentable square feet of space and
has an address of 10801 N.W. 97th Street, Miami, Florida 33178. Building 26 and
Building 27 are included in a multiple-building business and industrial park
known as Flagler Station (the “Park”).

B. Landlord and Tenant desire to modify and amend certain provisions of the
Original Lease, as more particularly provided herein, including without
limitation, extending the Term of the Original Lease as to only that certain
portion of the Current Premises identified as Suite 21 of Building 26, which is
deemed to contain 100,295 rentable square feet of space (“Suite 21”), on the
terms and conditions stated herein.

NOW THEREFORE, in consideration of the foregoing recitals and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Landlord and Tenant agree as follows:

AGREEMENT

﻿

1. Recitals. The above recitals are true and correct and are incorporated herein
by this reference.

2. Definitions. Any capitalized term utilized in this Amendment that is not
defined in this Amendment shall have the same meaning as it has in the Original
Lease. The term “Premises” shall mean and refer to the Current Premises through
August 8, 2021, and shall mean and refer to Suite 21 from and after August 9,
2021. The term “Lease” as used in the body of this Amendment shall mean the
Original Lease as modified and amended by this Amendment.

3. Current Premises.

a. Landlord and Tenant acknowledge and agree that the Expiration Date of the
Term of the Lease for the Current Premises, excluding Suite 21, is and shall
remain August 8, 2021. On August 8, 2021, Tenant shall vacate and surrender to
Landlord the Current Premises, excluding Suite 21, in the condition required by
the terms of the Lease.

b. Landlord and Tenant acknowledge and agree that Tenant shall continue to lease
the Current Premises pursuant and subject to all the terms, covenants and
conditions of the Lease, to and including August 8, 2021 (unless the Lease is
sooner terminated pursuant to the terms of the Lease).



--------------------------------------------------------------------------------

 

c. Prior to the expiration or earlier termination of the Term of the Lease for
the Current Premises, excluding Suite 21, Tenant, at Tenant’s sole cost and
expense, shall demise Suite 21 by installing a demising wall (the “Demising
Wall”) separating the Current Premises (excluding Suite 21) from Suite 21 in
accordance with the Site Plan attached hereto as Exhibit A-l. The Demising Wall
shall be a fire-rated, code-compliant, Building standard demising wall, with
both sides of such Demising Wall taped, skimmed and ready for paint.

4. Extension of Term of Lease as to Suite 21 only.  Landlord and Tenant agree
and confirm that the Term of the Lease as to Suite 21 only is hereby extended
for the period commencing on August 9, 2021 and expiring on December 31, 2027,
subject to the Renewal Option as to Suite 21 only set forth in Rider 1 attached
hereto.

5. Renewal Option.  Landlord and Tenant acknowledge and agree that the renewal
option for the Second Extension Term (as defined in the Initial Lease) is
inapplicable to Suite 21 and such option is null and void and of no force and
effect. Tenant shall have one (1) option to renew the Term of the Lease as to
Suite 21 for a five (5) year period in accordance with the terms and conditions
set forth in Rider 1 attached hereto.

6. Base Rent.

a. Tenant shall continue to pay Base Rent with respect to the Current Premises
as set forth in the Lease (plus all other sums due under the Lease) through
August 8, 2021.

b. Commencing August 9, 2021, Tenant shall pay Base Rent with respect to Suite
21 (plus all other sums due under the Lease) as follows:

﻿

 

 

Lease Period

Annualized

Base Rent

Rate/RSF

Monthly Base Rent*

August 9, 2021 - July 31,2022

$6.75

$56,415.94**

August 1, 2022 - July 31,2023

$6.95

$58,087.52

August 1, 2023 - July 31,2024

$7.16

S59,842.68

August 1, 2024 - July 31,2025

$7.37

$61,597.85

August 1, 2025 - July 31,2026

$7.59

$63,436.59

August 1,2026 - July 31,2027

$7.82

$65,358.91

August 1, 2027 - December 31, 2027

$8.05

$67,281.23

﻿

*plus applicable sales tax

﻿

﻿





2

--------------------------------------------------------------------------------

 

﻿

** Monthly Base Rent for the month of August, 2021 will be prorated and Tenant
will pay for 23 days at the S6.75 rate and 8 days at the existing rate

c. Base Rent shall be payable by Tenant monthly in equal monthly installments,
in advance, together with applicable taxes thereon.

d. Base Rent shall be paid without demand, set off or deduction (except as
otherwise specifically permitted under the terms of the Lease) to Landlord at
P.O. Box 742177, Atlanta, Georgia 30374-2177 or such other address as Landlord
directs in writing.

7. Additional Rent.

a. In addition to Base Rent, Tenant shall continue to pay all Additional Rent,
plus applicable taxes thereon, with respect to the Current Premises in
accordance with the Lease through August 8, 2021, including but not limited to
Tenant’s Share of Operating Expenses.

b. Effective as of August 9, 2021, “Tenant’s Share” shall be 49.97%. Tenant’s
Share with respect to Suite 21 shall be subject to change as and if the rentable
square footage of either Suite 21 or Building 26 changes.

8. Parking.      Effective as of August 9, 2021, Section 3.9 of the Initial
Lease is deleted in its entirety and the following is substituted in lieu
thereof:

“Tenant shall have a non-exclusive license to use up to one hundred twenty-five
(125) parking spaces associated with Building 26 on an unassigned basis.
Tenant’s right to use such parking spaces is subject to Landlord’s right to
grant other tenants of Building 26 the right to use parking spaces associated
with Building 26. Landlord reserves the right from time to time to assign or
reassign the location of the parking spaces associated with Building 26 in any
manner that Landlord in Landlord’s sole discretion deems beneficial to the
operation of Building 26. Tenant agrees that it will use commercially reasonable
efforts to prevent the use by Tenant’s employees and visitors of parking spaces
specifically designated for use by other tenants of Building 26, if any. All
motor vehicles (including all contents thereof) shall be parked in such spaces
at the sole risk of Tenant, its employees, agents, invitees and licensees, it
being expressly agreed and understood that Landlord has no duty to insure any of
said motor vehicles (including the contents thereof), and that Landlord is not
responsible for the protection and security of such vehicles, or the contents
thereof.

Notwithstanding anything to the contrary contained herein, Landlord acknowledges
and agrees that Tenant shall have the exclusive right to use and control the
area identified as the “Enclosed Container Staging Area” as shown on Exhibit
B attached hereto and made a part hereof and that no other party or tenant of
the Park shall be permitted to use the Enclosed Container Staging Area. Tenant
acknowledges and agrees that the parking spaces included within the Enclosed
Container Staging Area are part of Tenant’s total 125 parking spaces and are not
in addition to Tenant’s total 125 parking spaces provide for herein.

Tenant further acknowledges and agrees that Landlord retains the right to grant
other tenants of Building 26 the right to use parking spaces associated with
Building 26 (other than within the Enclosed Container Staging Area), provided,
however, that Landlord shall not grant to any other tenants of Building 26 or to
any other party or tenant of the Park the exclusive right to use the parking
spaces identified as the “Shared parking, not to be assigned to any user” as
shown on Exhibit B.”

9. Security Deposit. Landlord and Tenant acknowledge and agree that the Security
Deposit held by Landlord under the Original Lease shall continue to serve as
security for the faithful performance and observance by Tenant of



3

--------------------------------------------------------------------------------

 

each and every term and covenant of the Lease.

10. Allowance.

a. Allowance. Landlord shall make available to Tenant an allowance (the
“Allowance”) of up to One Hundred Twenty-Five Thousand and 00/100 Dollars
($125,000.00), which shall be applied to the costs and expenses incurred by
Tenant in performing any approved tenant improvements or renovations to the
Premises (such improvements being referred to as the “Renovation Improvements”T
Tenant shall be responsible for completion of the Renovation Improvements and
for obtaining all permits and other approvals required in connection with such
Renovation Improvements. All Renovation Improvements shall: (i) consist of
materials and finishes that are equal to or higher in quality and class than the
materials and finishes currently existing in the Premises; (ii) be performed in
accordance with working drawings, plans and specifications prepared by Tenant,
at Tenant’s sole expense subject to offset by the Allowance, and previously
approved in writing by Landlord in accordance with the terms of subsection b.
below; and (iii) be considered alterations to the Premises subject to the
applicable provisions of the Lease, including but not limited to Section 4.2 of
the Initial Lease. The costs that are eligible to be reimbursed to Tenant for
the Renovation Improvements shall include (a) all architectural fees and costs,
construction management fees and costs, engineering fees and costs and any other
fees, costs and expenses of any kind incurred or payable by Tenant in connection
with the performance of the Renovation Improvements; (b) all fees and charges
imposed by any governmental entity or authority in connection with the
Renovation Improvements; (c) sales and use taxes; (d) insurance fees associated
with the construction of the Renovation Improvements; (e) testing and inspecting
costs; and (f) the costs and charges for materials and labor, contractor's
profit and contractor's general overhead incurred by Tenant in having the
Renovation Improvements completed. Notwithstanding anything to the contrary
contained herein, it is agreed that costs of the following Renovation
Improvements are eligible for reimbursement to the Tenant from the Allowance:
(i) the Demising Wall, (ii) all electrical work required to demise the space and
(iii) relocation of the battery charging station associated with demising the
space. In addition, and notwithstanding anything to the contrary contained
herein, Landlord acknowledges and agrees that Tenant has commenced certain of
the Renovation Improvements prior to the Amendment Effective Date and that the
costs associated with such Renovation Improvements shall be eligible for
reimbursement to the Tenant from the Allowance.

b. Approval of Tenant’s Plans. Prior to commencing any work on the Renovation
Improvements, Tenant shall provide Landlord with working plans for the
Renovation Improvements (the “Plans”). The Plans shall be subject to the
reasonable approval of Landlord, which approval Landlord will not unreasonably
withhold or delay. Landlord shall have ten (10) business days from receipt of
the Plans to review and approve the Plans or state any objections in writing.
The failure of Landlord to respond within the ten (10) business day period shall
be deemed approval of the Plans. Any objections made by Landlord shall be
reasonable in nature and stated in sufficient detail so as to allow the
necessary modifications by Tenant. If necessary, the Plans, as modified by
Tenant, shall be re-submitted to Landlord within five (5) business days after
Tenant’s receipt of the Plans from Landlord with Landlord’s objections. Upon
Landlord’s receipt of the Plans as modified, Landlord shall have five (5)
business days within which to return the Plans to Tenant with any new
objections, which shall be reasonable in nature and stated in sufficient detail
so as to allow the necessary modifications by Tenant. The Plans, as modified by
Tenant, shall be re-submitted to Landlord within five (5) business days after
Tenant’s receipt of the Plans with Landlord’s latest objections. This process
shall be repeated until the Plans have been finally approved by Landlord and
Tenant; provided, however that Landlord and Tenant agree to work together in a
commercially reasonable manner so as to finally approve the Plans. Any material
changes to the Plans as approved by Landlord and Tenant shall be subject to the
approval of Landlord, in Landlord’s sole but reasonable discretion, which
approval Landlord will not unreasonably withhold or delay. Landlord’s approval
of the changes may be based upon whether the changes: (i) affect or are not
consistent with the base structural components or systems of the Building, (ii)
are visible from outside the Premises, (iii) affect safety, (iv) have or could
have the effect of increasing Operating Expenses, or (v) in Landlord’s
reasonable judgment, are not consistent with the quality and character of the
Park. Additionally, in the event the improvements reflected in such changes will
not, in



4

--------------------------------------------------------------------------------

 

Landlord’s reasonable judgment, have any intrinsic value after the expiration of
the Term of the Lease, Landlord may withhold approval of such changes or may
condition approval upon Tenant agreeing to remove any such improvements and
restore the Premises to the condition existing prior to installation of such
improvements, with all costs of removal, repair, restoration, or alterations to
be borne by Tenant. Landlord and Tenant shall follow the same process as
provided in this subsection b. for approval of any changes to the Plans until
the change to the Plans has been finally approved by Landlord.

c. Performance of Renovation Improvements,  Tenant shall cause the approved
Renovation Improvements work to be done in a first-class workman-like manner in
conformity with all Applicable Laws. Landlord may require Tenant to provide
demolition and/or lien and completion bonds in form and amount satisfactory to
Landlord. Landlord must approve all contractors performing any part of the
Renovation Improvements work, which approval shall not be unreasonably withheld,
delayed or conditioned. Workmen's Compensation, public liability and property
damage insurance, all in amounts and with companies and on forms reasonably
satisfactory to Landlord, shall be provided and at all times maintained by
Tenant's contractors engaged in the performance of the Renovation Improvements
work, and before proceeding with the Renovation Improvements work, certificates
of such insurance shall be furnished to Landlord. Upon completion of the
Renovation Improvements work, Tenant shall provide Landlord with “as built”
plans, copies of all construction contracts, all operations manuals, test and
balance reports, and any additional reasonably requested reports and
documentation at the conclusion of the construction of the Renovation
Improvements. In addition, Tenant shall provide a copy of the certificate of
completion or final inspections for the Renovation Improvements work issued by
Miami-Dade County, Florida.

TENANT AND TENANT’S CONTRACTORS SHALL BE REQUIRED BY TENANT TO COMPLY WITH THE
FLORIDA CONSTRUCTION LIEN LAW SET FORTH IN CHAPTER 713, FLORIDA STATUTES.

d. Payments to Tenant from Allowance. Tenant shall be solely responsible to make
any and all payments directly to Tenant’s general contractor and any
subcontractors, materialmen, suppliers or laborers. Landlord agrees to reimburse
Tenant from the amount available under the Allowance for the Renovation
Improvements work based upon applications for payment submitted to Landlord by
Tenant. Landlord shall make reimbursement payments to Tenant within ten (10)
days following receipt of the application for payment and all supporting
documents. In support of each application for payment, Tenant shall submit to
Landlord paid and receipted invoices for the completed work together with
releases of liens for all such work. Tenant shall also provide such other
reasonable documentation as may be requested by Landlord to substantiate the
costs for the work for which Tenant requests reimbursement. If Tenant is in
default under this Lease beyond any applicable grace or cure period, Landlord
may, in addition to all its other available rights and remedies, withhold
payment of any unpaid portion of the Allowance, even if Tenant has already paid
for all or a portion of the cost of the Renovation Improvements.

e. Liens. Notwithstanding Landlord’s provision of the Allowance, Tenant
specifically acknowledges and agrees that Tenant will have no authority or
power, express or implied, to create or cause any construction lien or
mechanics’ or materialmen’s lien or claim of any kind against the Premises, the
Park or any portion thereof, and any such lien is hereby specifically
prohibited. Tenant shall indemnify and hold Landlord harmless against any
mechanic’s or other liens asserted against the Premises, the Park or any portion
thereof as a result of the Renovation Improvements. 

f. Deadline to Request Allowance. Notwithstanding anything to the contrary
contained herein, Tenant shall submit request for payment of the Allowance on or
before December 31, 2017; if Tenant fails to request payment for all or any
portion of the Allowance on or prior to December 31, 2017, any unrequested
portion of the Allowance shall be retained by Landlord and no longer available
to Tenant.

11. Lender Approval of Amendment.  As of the Amendment Effective Date, the
Premises are encumbered



5

--------------------------------------------------------------------------------

 

by a mortgage currently held by Massachusetts Mutual Life Insurance Company
(“Lender”). Landlord has obtained Lender’s consent to this Amendment, subject
only to execution of this Amendment by Landlord and Tenant.

12. AS IS. TENANT HEREBY ACKNOWLEDGES AND AGREES THAT (I) TENANT HAS TAKEN AND
IS CURRENTLY IN POSSESSION OF THE PREMISES, (II) TENANT HAS ACCEPTED THE
PREMISES IN ITS “AS IS” “WHERE IS” CONDITION, AND (III) EXCEPT FOR THE ALLOWANCE
AND LANDLORD’S OBLIGATIONS AS EXPRESSLY PROVIDED IN THE ORIGINAL LEASE, LANDLORD
SHALL NOT BE REQUIRED TO PERFORM ANY WORK, MAKE ANY INSTALLATIONS OR TENANT
IMPROVEMENTS, OR INCUR ANY EXPENSES IN CONNECTION WITH THE PREMISES, THE
BUILDING OR OTHERWISE.

13. OFAC/PATRIOT Act Compliance. Each of Landlord and Tenant, each as to itself,
hereby represents and warrants, to the best of its knowledge, that it is not a
person and/or entity with whom United States persons are restricted from doing
business under the International Emergency Economic Powers Act, 50 U.S.C. § 1701
et seq.; the Trading with the Enemy Act, 50 U.S.C. Appendix §5; and implementing
regulations promulgated thereunder by the U.S. Department of Treasury Office of
Foreign Assets Control (“OFAC”) (including those persons and/or entities named
on OFAC’s List of Specially Designated Nationals and Blocked Persons (the “SDN
List”!; or any other applicable anti-terrorist law of the United States,
including without limitation Executive Order No. 13224, effective September 24,
2001, and relating to Blocking Property and Prohibiting Transactions with
Persons Who Commit, Threaten to Commit, or Support Terrorism. Each of Landlord
and Tenant, each as to itself, hereby represents and warrants, to the best of
its knowledge, that no person and/or entity who is named on the SDN List has any
direct interest in Landlord or Tenant with the result that the Lease and this
Amendment would be prohibited by any applicable law of the United States. Each
of Landlord and Tenant, each as to itself, hereby represents and warrants, to
the best of its knowledge, that it is not in violation of any of the applicable
provisions of the U.S. Federal Bank Secrecy Act, as amended by Title III of the
United and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 (the “PATRIOT Act”). Public Law
107-56; any of the applicable provisions of the implementing regulations related
thereto, including those promulgated by the U.S. Department of Treasury
contained at 31 CFR Part 103; or any other applicable anti-money laundering laws
of the United States. It is understood and agreed that the representations set
forth herein are made as of the date of execution of this Amendment.

14. Miscellaneous.

a. Except as modified by this Amendment, all other terms, covenants and
conditions of the Lease remain in full force and effect.

b. The Lease, as amended herein, contains the entire agreement of the parties
hereto and no representations, inducements, promises or agreements, oral or
otherwise, between the parties not embodied herein shall be of any force or
effect. The Lease may be further amended only in writing signed by both Landlord
and Tenant

c. In the event of an irreconcilable conflict between the terms of the Lease and
the terms of this Amendment, the terms of this Amendment shall control.

d. If any provision of this Amendment is held to be invalid or unenforceable,
the same shall not affect the validity or enforceability of the other provisions
of this Amendment, which shall continue in full force and effect, as if the
invalid or unenforceable provision had been deleted.

e. This Amendment may be executed in several counterparts, each of which shall
be deemed an original, but all of which shall constitute one and the same
instrument.

f. Tenant and Landlord each represent and warrant to the other that neither has
had any dealings



6

--------------------------------------------------------------------------------

 

or entered into any agreements with any person, entity, broker or finder, except
Flagler Brokerage and Management Services LLC (“Flagler”), representing
Landlord, and Transwestem Commercial Services Florida, LLC (“Transwestern”),
representing Tenant, in connection with the negotiation of this Amendment, and
no other person, entity, broker or finder is entitled to any commission or
finder’s fee in connection with the negotiation of this Amendment, and Tenant
and Landlord each agree to indemnify, defend and hold the other harmless from
and against any claims, damages, costs, expenses, attorneys’ fees or liability
for compensation or charges which may be claimed by any such unnamed person,
entity, broker or finder, or other similar party by reason of any dealings,
actions or agreements of the indemnifying party. Tenant agrees that Flagler
exclusively represents Landlord. Landlord shall pay Flagler and Transwestem a
commission pursuant to a separate written agreement between Landlord and
Flagler.

g. Submission of this Amendment by Landlord or Landlord’s agent, or their
respective agents or representatives, to Tenant for examination and/or execution
shall not in any manner bind Landlord and no obligations on Landlord shall arise
under this Amendment unless and until this Amendment is fully signed and
delivered by Landlord and Tenant.

h. Each party represents to the other that it has full power and authority to
execute this Amendment. Tenant represents that it has not made any assignment,
sublease, transfer or conveyance of the Lease or any interest therein.

i. Tenant represents and warrants to Landlord that there is no default by
Landlord, or any prior landlord, under the Lease, and that Tenant has no
defenses, claims or offsets against Landlord.

(Remainder of page intentionally blank)





7

--------------------------------------------------------------------------------

 



﻿

﻿

﻿

﻿

 

 

 

 

 

﻿

 

TENANT:

﻿

 

 

Signed, sealed and delivered in the presence of:

 

PRICESMART, INC.,

﻿

C:\Users\psweeney\AppData\Local\Temp\ABBYY\PDFTransformer\12.00\media\image1.jpeg
[c803-20160831xex10_2pg001.jpg]

 

a Delaware corporation

﻿

 

C:\Users\psweeney\AppData\Local\Temp\ABBYY\PDFTransformer\12.00\media\image2.jpeg
[c803-20160831xex10_2pg002.jpg]

﻿

 

Print Name:

Lis Fernandez Matheu

 

﻿

 

 

 

﻿

 

 

 

﻿

 

 

﻿

 

 

﻿

/s/: Virginia Ferrari

 

 

Print Name:

Virginia Ferrari

 

Date: July 26, 2016

As to Tenant

 

 

 

﻿

﻿

﻿

﻿

﻿

 

 

 

﻿

LANDLORD:

﻿

 

 

Signed, sealed and delivered in the presence of:

CPT FLAGLER STATION II, LLC, a Delaware limited liability company

﻿

 

 

 

﻿

 

 

 

﻿

 

 

 

﻿

/s/: Laura Larson

 

 

Print Name:

Laura Larson

 

 

﻿

 

Print Name:  Cristen Conkling

 

C:\Users\psweeney\AppData\Local\Temp\ABBYY\PDFTransformer\12.00\media\image3.jpeg
[c803-20160831xex10_2pg003.jpg]

Title: Authorized Signatory

 

C:\Users\psweeney\AppData\Local\Temp\ABBYY\PDFTransformer\12.00\media\image4.jpeg
[c803-20160831xex10_2pg004.jpg]

 

﻿

 

Date: August 2, 2016

 

﻿

 

 

 

﻿

 

 

 

﻿

﻿

 

8

--------------------------------------------------------------------------------

 

 

Exhibit A-1

﻿

Site Plan

﻿

C:\Users\psweeney\AppData\Local\Temp\ABBYY\PDFTransformer\12.00\media\image5.jpeg
[c803-20160831xex10_2pg005.jpg]

﻿

﻿

﻿

﻿

 

﻿





 

--------------------------------------------------------------------------------

 

 



Exhibit B

﻿

[Sketch Showing the Location of the Enclosed Container Staging Area
and the Non-Shared Parking Area]

﻿

Picture 1 [c803-20160831xex10_2pg006.jpg]

﻿





 

--------------------------------------------------------------------------------

 

 



Rider 1

Renewal Option

A.



Subject to the conditions herein, provided that (a) Tenant has not assigned the
Lease or sublet Suite 21 other than pursuant to a Permitted Transfer or a
Service Provider License as permitted under the Lease, and (b) no event of
default by Tenant exists under the Lease, Tenant shall have the right, at
Tenant’s option, to elect to extend the Term of the Lease for Suite 21 for one
(1) period of five (5) years (the “Renewal TertrTj. The Renewal Term, if
properly exercised in accordance herewith, shall commence on January 1, 2028.
The Renewal Term shall be exercised by Tenant giving written notice of the
exercise thereof (the “Renewal Notice”’) to Landlord on or before April 30,
2027, provided that Tenant’s failure to give the Renewal Notice by such date,
whether due to Tenant’s oversight or failure to cure any existing defaults or
otherwise, shall render the Renewal Term null and void. Tenant shall have no
right to extend the Term of the Lease for Suite 21, and the Renewal Notice shall
not be effective, if (i) Tenant fails to timely give its Renewal Notice as
provided herein, or (ii) an event of default by Tenant exists under the Lease
(x) when Landlord receives the Renewal Notice, or (y) upon the expiration of the
Term of the Lease prior to the commencement of the Renewal Term.

B.



The covenants and conditions of the Lease in force during the Term, as the same
may be modified from time to time, shall continue to be in effect during the
Renewal Term, except as follows:

(i) The Base Rent for Suite 21 for the Renewal Term shall be an amount equal to
one hundred percent (100%) of the then Fair Market Rental Value (defined below)
of Suite 21. The “Fair Market Rental Value” shall be an amount, including Base
Rent and annual escalations, for space of equivalent quality, size, utility and
location, with the length of the extension term, concessions, allowances,
brokers’ fees, legal fees and the credit standing of Tenant to be taken into
account, as reasonably determined by Landlord on the basis of the
then-prevailing market rental rates for industrial space comparable to Suite 21
as reflected in one or more leases executed by Landlord with new tenants of the
Park within the twelve-month period immediately preceding commencement of the
Renewal Term. Tenant acknowledges and agrees that any additions, alterations and
improvements to Suite 21 made by or on behalf of Tenant shall not be taken into
consideration in determining Fair Market Rental Value, as Tenant will be
required to remove such additions, alterations and improvements, including
without limitation all freezers/coolers and associated equipment, upon
expiration of the Term of the Lease. If Landlord has not executed any such
leases with new tenants of the Park within said twelve-month period, the new
prevailing market rental rate determination shall be based on new leases for
premises comparable to Suite 21 executed within said twelve-month period by
owners of comparable industrial parks located in west Miami-Dade County, Florida
for space of equivalent quality, size, utility and location, with the length of
the extension term, concessions, allowances, brokers’ fees, legal fees and the
credit standing of Tenant to be taken into account. Landlord shall deliver
written notice (the “Landlord Renewal Rent Notice”) to Tenant or the Permitted
Transferee (as defined in the Lease), within thirty (30) days after Landlord’s
receipt of a timely Renewal Notice, which sets forth the Base Rent for Suite 21
as determined by Landlord to be payable during the Renewal Term after
consideration of the factors set forth above. Tenant or the





 

--------------------------------------------------------------------------------

 

 



Permitted Transferee shall have the right, within fifteen (15) days following
the date of the Landlord Renewal Rent Notice, to deliver written notice that it
accepts Landlord’s determination of the Base Rent, or that it disagrees with
Landlord’s determination of the Base Rent. Thereafter, if the parties are unable
to agree as to the Base Rent by the date that is thirty (30) days following the
Landlord Renewal Rent Notice, the Base Rent for the Renewal Term shall be equal
to one hundred three percent (103%) of the Base Rent for the period immediately
preceding the commencement of the Renewal Term, and shall be increased by three
percent (3%) annually during the Renewal Term on the anniversary of the
commencement of the Renewal Term.

(ii) Landlord shall have no obligation to perform any tenant improvements or
renovate Suite 21 or any portion of Building 26 as a result of Tenant’s renewal
of the Lease for Suite 21, and Landlord shall not provide to Tenant any
allowances.

(iii) Following expiration of the Renewal Term as provided herein, Tenant shall
have no further right to renew or extend the Lease for Suite 21.

(iv) Upon expiration of the Renewal Term, and subject to the terms of Section
7.3 of the Initial Lease, Tenant shall, at Tenant’s sole cost and expense,
surrender Suite 21 to Landlord in accordance with the terms of Section 7.3 of
the Initial Lease. Tenant specifically acknowledges and agrees that Tenant shall
be solely responsible to remove all freezers/coolers and associated equipment
from Suite 21 in connection with its surrender of Suite 21 upon the expiration
of the term of the Lease. Tenant further acknowledges and agrees that Tenant may
be required to remove, at Tenant’s sole cost and expense, certain additional
items that may be installed at the Premises with Landlord’s approval in
accordance with the terms of Section 4.2 of the Initial Lease.

C.



Tenant shall be deemed to have accepted Suite 21 in “AS-IS” condition as of the
commencement of the Renewal Term, it being understood and agreed that Landlord
shall have no additional obligation to perform any tenant improvements or
renovate Suite 21 or any portion of Building 26 as a result of Tenant’s renewal
of the Lease for Suite 21.

D.



The Renewal Term shall not be transferable by Tenant, except in conjunction with
a permissible transfer in accordance with the applicable provisions of the
Lease.

E.



If Tenant duly exercises the Renewal Term, Landlord and Tenant shall, within
thirty (30) days after Landlord’s request, execute and deliver an amendment to
the Lease, prepared by Landlord and reasonably acceptable to Landlord and
Tenant, memorializing such exercise of the Renewal Term and the Base Rent for
Suite 21 for the Renewal Term.



 

--------------------------------------------------------------------------------